Exhibit 10.159S
Attachment to Letter Agreement
No. AAL-PA-1980-LA-1003346
GE90-115BL Engines
Page 1
MODEL 777-300ER PERFORMANCE GUARANTEES
FOR AMERICAN AIRLINES, INC.

      SECTION   CONTENTS
1
  AIRCRAFT MODEL APPLICABILITY
 
   
2
  FLIGHT PERFORMANCE
 
   
3
  MANUFACTURER’S EMPTY WEIGHT
 
   
4
  SOUND LEVELS
 
   
5
  AIRCRAFT CONFIGURATION
 
   
6
  GUARANTEE CONDITIONS
 
   
7
  GUARANTEE COMPLIANCE
 
   
8
  EXCLUSIVE GUARANTEES

          P.A. No. 1980
AERO-B-BBA4-M10-1004       SS10-0587               BOEING PROPRIETARY    

 



--------------------------------------------------------------------------------



 



Attachment to Letter Agreement
No. AAL-PA-1980-LA-1003346
GE90-115BL Engines
Page 2

1   AIRCRAFT MODEL APPLICABILITY       The guarantees contained in this
Attachment (the “Performance Guarantees”) are applicable to [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT].   2   FLIGHT PERFORMANCE   2.1   Takeoff       The
FAA approved takeoff field length at a gross weight at the start of the ground
roll of 775,000 pounds, at a temperature of 30°C, at a sea level altitude, with
an alternate forward center of gravity limit of 20 percent of the mean
aerodynamic chord, and using maximum takeoff thrust, shall not be more than the
following guarantee value:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2.2   Landing       The FAA approved landing field length at a gross weight of
554,000 pounds and at a sea level altitude, shall not be more than the following
guarantee value:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2.3   Mission   2.3.1   Mission Payload       The payload for a stage length of
7,458 nautical miles in still air (representative of a Chicago to Hong Kong
route) using the conditions and operating rules defined below, shall not be less
than the following guarantee value:

          P.A. No. 1980
AERO-B-BBA4-M10-1004       SS10-0587               BOEING PROPRIETARY    

 



--------------------------------------------------------------------------------



 



Attachment to Letter Agreement
No. AAL-PA-1980-LA-1003346
GE90-115BL Engines
Page 3

     
 
  [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]
 
    Conditions and operating rules:
 
   
Stage Length:
  The stage length is defined as the sum of the distances for the climbout
maneuver, climb, cruise, and descent.
 
   
Takeoff:
  [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
 
   
 
  The takeoff gross weight is not limited by the airport conditions.
 
   
 
  Maximum takeoff thrust is used for the takeoff.
 
   
 
  The takeoff gross weight shall conform to FAA Regulations.
 
   
Climbout Maneuver:
  Following the takeoff to 35 feet, the Aircraft accelerates to 262 KCAS while
climbing to 1,500 feet above the departure airport altitude and retracting flaps
and landing gear.
 
   
Climb:
  The Aircraft climbs from 1,500 feet above the departure airport altitude to
10,000 feet altitude at 262 KCAS.
 
   
 
  The Aircraft then accelerates at a rate of climb of 500 feet per minute to the
recommended climb speed for minimum block fuel.
 
   
 
  The climb continues at the recommended climb speed for minimum block fuel to
the initial cruise altitude.
 
   
 
  The temperature is standard day during climb.
 
   
 
  Maximum climb thrust is used during climb.

          P.A. No. 1980
AERO-B-BBA4-M10-1004       SS10-0587               BOEING PROPRIETARY    

 



--------------------------------------------------------------------------------



 



Attachment to Letter Agreement
No. AAL-PA-1980-LA-1003346
GE90-115BL Engines
Page 4

     
Cruise:
  The Aircraft cruises at 0.84 Mach number.
 
   
 
  The initial cruise altitude is 28,000 feet.
 
   
 
  A step climb or multiple step climbs of 2,000 feet altitude may be used when
beneficial to minimize fuel burn.
 
   
 
  The temperature is standard day during cruise.
 
   
 
  The cruise thrust is not to exceed maximum cruise thrust except during a step
climb when maximum climb thrust may be used.
 
   
Descent:
  The Aircraft descends from the final cruise altitude at 250 KCAS to an
altitude of 1,500 feet above the destination airport altitude.
 
   
 
  Throughout the descent, the cabin pressure will be controlled to a maximum
rate of descent equivalent to 300 feet per minute at sea level.
 
   
 
  The temperature is standard day during descent.
 
   
Approach and Landing Maneuver:
  The Aircraft decelerates to the final approach speed while extending landing
gear and flaps, then descends and lands.
 
   
 
  The destination airport altitude is 28 feet.
 
   
Fixed Allowances:
  For the purpose of this guarantee and for the purpose of establishing
compliance with this guarantee, the following shall be used as fixed quantities
and allowances:
 
   
 
  Taxi-Out:
 
 
[CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]

          P.A. No. 1980
AERO-B-BBA4-M10-1004       SS10-0587               BOEING PROPRIETARY    

 



--------------------------------------------------------------------------------



 



Attachment to Letter Agreement
No. AAL-PA-1980-LA-1003346
GE90-115BL Engines
Page 5

     
 
  Takeoff and Climbout Maneuver:
 
 
[CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]
 
   
 
  Approach and Landing Maneuver:
 
 
[CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]
 
   
 
  Taxi-In (shall be consumed from the reserve

[CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]
 
   
 
  Usable reserve fuel remaining upon completion of the approach and landing
maneuver:
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
   
 
  [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

2.3.2   Mission Block Fuel       The block fuel for a stage length of 7,458
nautical miles in still air (representative of a Chicago to Hong Kong route)
with a 70,920 pound payload using the conditions and operating rules defined
below, shall not be more than the following guarantee value:

NOMINAL: [CONFIDENTIAL PORTION
TOLERANCE: OMITTED AND FILED
GUARANTEE: SEPARATELY WITH THE

          P.A. No. 1980
AERO-B-BBA4-M10-1004       SS10-0587               BOEING PROPRIETARY    

 



--------------------------------------------------------------------------------



 



Attachment to Letter Agreement
No. AAL-PA-1980-LA-1003346
GE90-115BL Engines
Page 6
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

      Conditions and operating rules are the same as Paragraph 2.3.1 except as
follows:
 
   
Block Fuel:
  The block fuel is defined as the sum of the fuel used for taxi-out, takeoff
and climbout maneuver, climb, cruise, descent, approach and landing maneuver,
and taxi-in.
 
   
Takeoff:
  [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
 
   
 
  The takeoff gross weight is not limited by the airport conditions.
 
   
Climb:
  The Aircraft climbs from 1,500 feet above the departure airport altitude to
10,000 feet altitude at 262 KCAS.
 
   
 
  The Aircraft then accelerates at a rate of climb of 500 feet per minute to the
recommended climb speed for minimum block fuel.
 
   
 
  The climb continues at the recommended climb speed for minimum block fuel to
the initial cruise altitude.
 
   
Cruise:
  The initial cruise altitude is 30,000 feet.
 
   
 
  A step climb or multiple step climbs of 2,000 feet altitude may be used when
beneficial to minimize fuel burn.
 
   
Fixed Allowances:
  For the purpose of this guarantee and for the purpose of establishing
compliance with this guarantee, the following shall be used as fixed quantities
and allowances:

          P.A. No. 1980
AERO-B-BBA4-M10-1004       SS10-0587               BOEING PROPRIETARY    

 



--------------------------------------------------------------------------------



 



Attachment to Letter Agreement
No. AAL-PA-1980-LA-1003346
GE90-115BL Engines
Page 7

     
 
  Operational Empty Weight, OEW (Paragraph 2.3.4):
 
  [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]
 
   
 
  Taxi-Out:
 
 
Fuel 1,050 Pounds
 
   
 
  Takeoff and Climbout Maneuver:
 
 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]
 
   
 
  Approach and Landing Maneuver:
 
 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]
 
   
 
  Taxi-In (shall be consumed from the reserve fuel):
 
 
Fuel 350 Pounds
 
   
 
  Usable reserve fuel remaining upon completion of the approach and landing
maneuver: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

          P.A. No. 1980
AERO-B-BBA4-M10-1004       SS10-0587               BOEING PROPRIETARY    

 



--------------------------------------------------------------------------------



 



Attachment to Letter Agreement
No. AAL-PA-1980-LA-1003346
GE90-115BL Engines
Page 8

2.3.3   Manufacturer’s Empty Weight Basis       The Manufacturer’s Empty Weight
(MEW) derived in Paragraph 2.3.4 is the basis for the mission guarantees of
Paragraphs 2.3.1 and 2.3.2.

          P.A. No. 1980
AERO-B-BBA4-M10-1004       SS10-0587               BOEING PROPRIETARY    

 



--------------------------------------------------------------------------------



 



Attachment to Letter Agreement
No. AAL-PA-1980-LA-1003346
GE90-115BL Engines
Page 9
2.3.4 777-300ER Weight Summary — American Airlines
Standard Model Specification MEW
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
American Airlines Manufacturer’s Empty Weight (MEW)
Standard and Operational Items Allowance (Paragraph 2.3.5)
American Airlines Operational Empty Weight (OEW)

                              Quantity     Pounds     Pounds  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
                       

          P.A. No. 1980
AERO-B-BBA4-M10-1004       SS10-0587               BOEING PROPRIETARY    

 



--------------------------------------------------------------------------------



 



Attachment to Letter Agreement
No. AAL-PA-1980-LA-1003346
GE90-115BL Engines
Page 10

2.3.5   Standard and Operational Items Allowance

                                      Qty     Pounds     Pounds     Pounds  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
                               
Standard Items Allowance
                               
Unusable Fuel
                               
Oil
                               
Oxygen Equipment
                               
Passenger Portable
                               
Miscellaneous Equipment
                               
First Aid Kits
                               
Crash Axe
                               
Megaphones
                               
Flashlights
                               
Smoke Goggles
                               
Smoke Hoods
                               
Fire Gloves
                               
Galley Structure & Fixed Inserts
                               
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
                               
Operational Items Allowance
                               
Crew and Crew Baggage
                               
Flight Crew (Inc. Baggage)
                               
Cabin Crew (Inc. Baggage)
                               
Flight Crew Briefcase
                               
Catering Allowance: Pacific Meal Service
                               
First Class
                               
Business Class
                               
Economy Class
                               
Passenger Service Equipment
                               
Potable Water -.
                               
Waste Tank Disinfectant
                               
Emergency Equipment (Incl. Overwater Equip.)
                               
Slide Rafts
                               
Life Vests
                               
Locator Transmitter
                               
Cargo System
                               
Containers
                               
Total Standard and Operational Items Allowance
                               

          P.A. No. 1980
AERO-B-BBA4-M10-1004       SS10-0587               BOEING PROPRIETARY    

 



--------------------------------------------------------------------------------



 



Attachment to Letter Agreement
No. AAL-PA-1980-LA-1003346
GE90-115BL Engines
Page 11

3   MANUFACTURER’S EMPTY WEIGHT       The Manufacturer’s Empty Weight (MEW) is
guaranteed not to exceed the value in Section 03-60-00 of Detail Specification
TBD plus one percent.   4   SOUND LEVELS   4.1   Community Sound Levels   4.1.1
  Certification       The Aircraft shall be certified in accordance with the
requirements of 14CFR Part 36, Stage 4 and ICAO Annex 16, Volume 1, Chapter 4.  
4.2   Interior Sound Levels in Flight

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

          P.A. No. 1980
AERO-B-BBA4-M10-1004       SS10-0587               BOEING PROPRIETARY    

 



--------------------------------------------------------------------------------



 



Attachment to Letter Agreement
No. AAL-PA-1980-LA-1003346
GE90-115BL Engines
Page 12

4.3   Ramp Sound Levels

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

5   AIRCRAFT CONFIGURATION   5.1   The guarantees contained in this Attachment
are based on the Aircraft configuration as defined in the original release of
Detail Specification TBD (hereinafter referred to as the Detail Specification).
Appropriate adjustment shall be made for changes in such Detail Specification
approved by the Customer and Boeing or otherwise allowed by the Purchase
Agreement which cause changes to the flight performance, sound levels, and/or
weight and balance of the Aircraft. Such adjustment shall be accounted for by
Boeing in its evidence of compliance with the guarantees.   5.2   The guarantee
payload of Paragraph 2.3.1 will be adjusted by Boeing for the effect of the
following on OEW and the Manufacturer’s Empty Weight guarantee of Section 3 will
be adjusted by Boeing for the following in its evidence of compliance with the
guarantees:       (1) Changes to the Detail Specification or any other changes
mutually agreed upon between the Customer and Boeing or otherwise allowed by the
Purchase Agreement.       (2) The difference between the component weight
allowances given in Appendix IV of the Detail Specification and the actual
weights.   6   GUARANTEE CONDITIONS   6.1   All guaranteed performance data are
based on the International Standard Atmosphere (ISA) and specified variations
therefrom; altitudes are pressure altitudes.   6.2   The Federal Aviation
Administration (FAA) regulations referred to in this Attachment are, unless
otherwise specified, the 777-300ER Certification Basis regulations specified in
the Type Certificate Data Sheet T00001SE, dated March 16, 2004.   6.3   In the
event a change is made to any law, governmental regulation or requirement, or in
the interpretation of any such law,

          P.A. No. 1980
AERO-B-BBA4-M10-1004       SS10-0587               BOEING PROPRIETARY    

 



--------------------------------------------------------------------------------



 



Attachment to Letter Agreement
No. AAL-PA-1980-LA-1003346
GE90-115BL Engines
Page 13

    governmental regulation or requirement that affects the certification basis
for the Aircraft as described in Paragraphs 4.1 or 6.2, and as a result thereof,
a change is made to the configuration and/or the performance of the Aircraft in
order to obtain certification, the guarantees set forth in this Attachment shall
be appropriately modified to reflect any such change.   6.4   The takeoff and
landing guarantees, and the takeoff portion of the mission guarantee are based
on hard surface, level and dry runways with no wind or obstacles, no clearway or
stopway, 235 mph tires, with anti-skid operative, and with the Aircraft center
of gravity at the most forward limit unless otherwise specified. The takeoff
performance is based on no engine bleed for air conditioning or thermal
anti-icing and the Auxiliary Power Unit (APU) turned off unless otherwise
specified. Unbalanced field length calculations and the improved climb
performance procedure will be used for takeoff as required. The landing
performance is based on the use of automatic spoilers.   6.5   The climb, cruise
and descent portions of the mission guarantee include allowances for normal
power extraction and engine bleed for normal operation of the air conditioning
system. Normal electrical power extraction shall be defined as not less than a
212 kilowatts total electrical load. Normal operation of the air conditioning
system shall be defined as pack switches in the “Auto” position, the temperature
control switches in the “Auto” position that results in a nominal cabin
temperature of 75°F, and all air conditioning systems operating normally. This
operation allows a maximum cabin pressure differential of 8.6 pounds per square
inch at higher altitudes, with a nominal Aircraft cabin ventilation rate of
10,300 cubic feet per minute including passenger cabin recirculation (nominal
recirculation is 50 percent). The APU is turned off unless otherwise specified.
  6.6   The climb, cruise and descent portions of the mission guarantee are
based on an Aircraft center of gravity location of 30 percent of the mean
aerodynamic chord.   6.7   Performance, where applicable, is based on a fuel
Lower Heating Value (LHV) of 18,580 BTU per pound and a fuel density of 6.7
pounds per U.S. gallon.   6.8   Sound pressure levels are measured in decibels
(dB) referred to the standard reference pressure of 20 micro Pascals per ISO
1683-

          P.A. No. 1980
AERO-B-BBA4-M10-1004       SS10-0587               BOEING PROPRIETARY    

 



--------------------------------------------------------------------------------



 



Attachment to Letter Agreement
No. AAL-PA-1980-LA-1003346
GE90-115BL Engines
Page 14

    1983 (E). Noise data shall be acquired and reduced at preferred one-third
octave band frequencies given in ISO 266-1997(E), for the 24 bands with center
frequencies of 50 Hz to 10,000 Hz, inclusively. Octave band sound pressure
levels (OBSPL) at the eight center band frequencies defined in ISO 266-1997(E)
from 63 Hz to 8,000 Hz, inclusively, are determined from the appropriate
one-third octave band sound pressure levels per section 6 of ISO 5129-20001(E).
A-weighted (dBA) sound levels are defined in Section 6 of ISO 5129-2001(E). The
one-third octave band sound pressure levels are weighted per Section 5.4 of IEC
61672-1 to represent typical human ear response.   6.9   The guarantee for
interior sound levels in flight pertains to normal operation of an Aircraft in
cruise during straight and level flight at an altitude of 35,000 feet and 0.84
Mach number. The Aircraft shall have a complete interior installation including
standard thermal/acoustic insulation, all lining and partition panels, a full
ship set of fabric upholstered seats and floor covering in the passenger cabin
and flight deck consisting of a carpet. All BFE operable equipment, including
in-flight entertainment systems, shall be turned off. All operable galley
equipment shall be turned off. The interior configuration is defined in LOPA
B7712788. The pilot’s inboard ear is defined as the captain’s (flight deck left
seat) inboard ear. The procedures used for the measurement of sound levels shall
be equivalent to those in ISO 5129.

          P.A. No. 1980
AERO-B-BBA4-M10-1004       SS10-0587               BOEING PROPRIETARY    

 



--------------------------------------------------------------------------------



 



Attachment to Letter Agreement
No. AAL-PA-1980-LA-1003346
GE90-115BL Engines
Page 15

6.10   The guarantee for ramp sound levels pertains to a parked Aircraft during
in-service turn around with the APU (with optional APU exhaust muffler
installed), all environmental control system packs, environmental control system
recirculation fans, electronic equipment cooling fans and vent fans operating,
and with the main propulsion engines and BFE equipment not operating. The
guarantee for ramp sound levels on the 20-meter perimeter pertains to sound
levels measured on a rectangular perimeter 20 meters on either side of the
Aircraft centerline, 20 meters forward of the nose of the fuselage and 20 meters
aft of the tail of the fuselage. The guarantees pertain to APU and environmental
control system pack operation at an outside ambient temperature of 25°C(77°F).
The procedures used for the measurement of ramp sound levels shall be equivalent
to those in ICAO Annex 16.   7   GUARANTEE COMPLIANCE   7.1   Compliance with
the guarantees of Sections 2, 3 and 4 shall be based on the conditions specified
in those sections, the Aircraft configuration of Section 5 and the guarantee
conditions of Section 6.   7.2   Compliance with the takeoff and landing
guarantees, the takeoff portion of the mission guarantee, and the community
sound level guarantees shall be based on the FAA approved Airplane Flight Manual
for the Model 777-300ER.   7.3   Compliance with the takeoff guarantee and the
takeoff portion of the mission guarantee shall be shown using an alternate
forward center of gravity limit of 20 percent of the mean aerodynamic chord.  
7.4   Compliance with the climb, cruise and descent portions of the mission
guarantee shall be established by calculations based on flight test data
obtained from an aircraft in a configuration similar to that defined by the
Detail Specification.   7.5   The OEW used for compliance with the mission
payload guarantee shall be the actual MEW plus the Standard and Operational
Items Allowance in Paragraph 03-60-00 of the Detail Specification.   7.6  
Compliance with the Manufacturer’s Empty Weight guarantee shall be based on
information in the “Weight and Balance Control and Loading Manual — Aircraft
Report.”

          P.A. No. 1980
AERO-B-BBA4-M10-1004       SS10-0587               BOEING PROPRIETARY    

 



--------------------------------------------------------------------------------



 



Attachment to Letter Agreement
No. AAL-PA-1980-LA-1003346
GE90-115BL Engines
Page 16

7.7   The data derived from tests shall be adjusted as required by conventional
methods of correction, interpolation or extrapolation in accordance with
established engineering practices to show compliance with these guarantees.  
7.8   Compliance with the guarantee for interior sound levels in flight shall be
demonstrated by Boeing Document D047W263-01. This compliance documentation is
based on sound level surveys on production 777-300ER aircraft acoustically
similar to the Buyer’s Aircraft. Compliance with the guarantee for ramp sound
levels shall be demonstrated by Boeing Document D047W227. This compliance
documentation is based on a sound level survey on production 777 aircraft
acoustically similar to the Buyer’s Aircraft. The measured data may be adjusted
for sound level increases resulting from Buyer Furnished Equipment, Boeing
Purchased Equipment, and from changes to the Detail Specification approved by
the Customer and Boeing or otherwise allowed by the Purchase Agreement.   7.9  
Compliance shall be based on the performance of the airframe and engines in
combination, and shall not be contingent on the engine meeting its
manufacturer’s performance specification.   8   EXCLUSIVE GUARANTEES       The
only performance guarantees applicable to the Aircraft are those set forth in
this Attachment.

          P.A. No. 1980
AERO-B-BBA4-M10-1004       SS10-0587               BOEING PROPRIETARY    

 